Attorney’s Docket Number: P20110065US01/24061.1770US02
Filing Date: 8/25/2017
Claimed Priority Date: 6/16/2011 (US 13/161,649)
Applicant(s): van Dal et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 9/7/2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA  is incorrect, any correction of the statutory basis for a rejection as subject to AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection in paper no. 20, mailed on 3/7/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered. 
Amendment Status
The amendment filed on 9/7/2022 as an RCE submission in reply to the final rejection in paper no. 20 has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-5, 8, 10-13, 28 and 31-39.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the silicon germanium layer recited in claim 13 having a thickness along the third direction of 20-40nm and a thickness above the isolation structure of about 10 nm, must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 5 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 13 recites that the silicon germanium layer has a thickness of 20-40nm and a thickness of about 10nm above the isolation structure.  The specification as originally filed fails to support these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8, 10-13, 38, 31-34, 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhee (US 2005/0156202) in view of Kottantharayil (US 2005/0093154) and Irisawa (US 2008/0135886).

Regarding claim 8, Rhee (see, e.g., figs. 1 and 2C) shows most aspects of the instant invention including a semiconductor device comprising:
A substrate 10
A fin structure disposed over the substrate, wherein:
A total length of the fin structure is along a first direction
A total width of the fin structure is along a second direction that is substantially perpendicular to the first direction
The total width is a channel width of a channel region of the fin structure
 The fin structure includes:
A first Si layer 14 disposed directly on the substrate and extending the total length of the fin structure
A SiGe epitaxial layer 16 disposed directly on the first Si layer and extending the length of the fin structure
A second strained Si epitaxial layer 18 disposed directly on the SiGe layer and extending the total length of the fin structure
A gate structure 50 disposed on the channel region of the fin structure, such that the gate interposes source/drain regions 44 of the fin structure
wherein the channel, source and drain regions each include the first Si, the SiGe and the second Si layers of the fin structure.
Rhee, however, fails to specify that the SiGe layer 16 be a relaxed semiconductor material.  Kottantharayil, in a similar device to Rhee, teaches that said relaxed semiconductor material would result in the second epitaxial layer 18 of Rhee having desirable characteristics (see, e.g., Kottantharayil: pars.0030, 0031, 0034/ll.13-15 and par.0047/ll.1-6).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the SiGe layer of Rhee be a relaxed semiconductor material, as Kottantharayil suggested, so that the second epitaxial layer has desirable characteristics.
Although Rhee shows that the second Si layer 18 includes a strained semiconductor material (see, e.g., Rhee: par. 0043), he fails to specify tensile longitudinal and relaxed transversal stress components in the layer, wherein the longitudinal component is along the first direction and the relaxed component is along the second direction.  Irisawa, in a similar device to Rhee, teaches that including said components in the layer would increase the mobility of the device (see, e.g., Irisawa: pars. 0051-0053).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the tensile longitudinal and relaxed transversal stress components of Irisawa in the epitaxial layer of Rhee to increase the mobility of the device.
Kottantharayil (see, e.g., par. 0032/l.5) further teaches a fin length of about 100-200 nm.  Rhee (see, e.g., fig. 1), on the other hand, shows that the fin length is greater than its width, but he fails to specify that the length be at least five times the width.  He does, however, teach that the fin dimensions are variables of importance as they relate to the structural integrity of the fin as well as the strain (see, e.g., par. 0050).  In any event, differences in length and width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
The specific claimed relative length and width, absent any criticality, are only considered to be the “optimum” dimensions disclosed by the prior art that a person having ordinary skill in the art would have been able to determine using routine experimentation (see Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as a fin length that is greater than the width is used, as already suggested by Rhee.
Accordingly, since the applicants have not established the criticality (see next paragraph below) of the stated relative length and width, it would have been obvious to one of ordinary skill in the art to use these values in the fins of Rhee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 10, Rhee shows that the epitaxial layer 18 includes a strained semiconductor material layer (see, e.g., Rhee: par. 0043).  Irisawa, in a similar device to Rhee, teaches that including a uniaxial stress along the direction of the fin length to provide the channel with tensile-longitudinal and relaxed-transversal stress-components increases the mobility of the device (see, e.g., Irisawa: pars. 0051-0053).
Regarding claims 12 and 38, Kottantharayil (see, e.g., par. 0032/l.5) teaches a fin length of about 100-200 nm.  Although the prior art also shows that the fin length is larger than the fin width, it fails to specify the width.  See also the comments stated above in paragraphs 17-20, with respect to claim 8, which are considered to be repeated here.
Regarding claim 13, Rhee (see, e.g., fig. 2C) shows the SiGe layer 16 having a portion above an isolation structure 12, but he fails to specify that the thickness of the SiGe layer be about 20-40nm and that the thickness of the layer above the isolation structure be about 10 nm.   He does, however, teach that the fin dimensions of the SiGe layer are variables of importance as they relate to the structural integrity as well as the strain of the fin (see, e.g., par. 0050).  In any event, differences in thickness and height, however, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
The specific thicknesses are only considered to be the “optimum” dimensions disclosed by Rhee that a person having ordinary skill in the art would have been able to determine using routine experimentation (see Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as a fin having a fin  with a portion above the isolation structure is used, as already suggested by Rhee.
Accordingly, since the applicants have not established the criticality (see paragraph 20 above) of the stated thicknesses, it would have been obvious to one of ordinary skill in the art to use these values in the fins of Rhee.
Regarding claim 11, Rhee shows that the epitaxial layer 18 includes a strained semiconductor material (see, e.g., Rhee: par. 0043).  Irisawa, on the other hand, suggests that the strain be a uniaxial strain along a length of the channel region of the fin structure to increase the mobility of the device (see, e.g., Irisawa: pars. 0052 and 0053).
Regarding claim 31, Rhee (see, e.g., figs. 1 and 2C) shows most aspects of the instant invention including a semiconductor device comprising:
A substrate 10
A dielectric feature 12
A fin structure disposed over the substrate and extending through the dielectric feature, the structure including:
A SiGe epitaxial layer 16
A strained Si epitaxial layer 18 disposed on the SiGe layer
A gate structure 50 disposed on a channel region of the fin structure
wherein:

The fin structure extends lengthwise along the first direction
The fin structure extends widthwise along a second direction
The fin structure extends heightwise along a third direction
The gate structure extends lengthwise along the second direction
The gate structure interposes source/drain regions 44 of the fin structure along the first direction
Rhee, however, fails to specify that the SiGe layer 16 be a relaxed semiconductor material.  Kottantharayil, in a similar device to Rhee, teaches that a relaxed semiconductor material would result in the epitaxial layer 18 of Rhee having desirable characteristics (see, e.g., Kottantharayil: pars.0030, 0031, 0034/ll.13-15 and par.0047/ll.1-6).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the first layer of Rhee be a relaxed semiconductor material, as Kottantharayil suggested, so that the epitaxial layer has desirable characteristics.
Although Rhee shows that the second Si layer 18 includes a strained semiconductor material (see, e.g., Rhee: par. 0043), he fails to specify a tensile strain along the length of the channel region of the fin structure and a relaxed strain along the width of the of the fin structure.  Irisawa, in a similar device to Rhee, teaches that including said components in the layer would increase the mobility of the device (see, e.g., Irisawa: pars. 0051-0053).
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the tensile and relaxed transversal stress components of Irisawa in the strained layer of Rhee to increase the mobility of the device.
Kottantharayil (see, e.g., par. 0032/l.5) further teaches a fin length of about 100 nm.  Rhee (see, e.g., fig. 2C), on the other hand, shows the SiGe layer 16 of the fin structure having a portion above the dielectric feature 12.  Although the prior art also shows that the fin length is larger than the fin width, it fails to specify the width and height of the portion of the fin above the isolation structure.  See also the comments stated above in paragraphs 17-20 and 23-25, with respect to claims 8 and 13, which are considered to be repeated here.
Regarding claim 32, Irisawa teaches that the tensile strain along the length of the channel region is a longitudinal uni-axial strain (see, e.g., par. 0053).
Regarding claim 33, Rhee (see, e.g., fig. 2C and par. 0035) also shows that the sidewalls of the dielectric feature 12 share interfaces with sidewalls of the SiGe layer 16.
Regarding claim 34, Kottantharayil teaches that the SiGe layer includes about 50% germanium (see, e.g., par. 0033).
Regarding claim 36, Rhee (see, e.g., fig. 2C) shows that the Si layer 18 covers a top surface, and first and second sidewalls of the SiGe layer 16.
Regarding claim 37, Rhee (see, e.g., fig. 2C) further shows that:
The Si layer 18 covers and physically contacts a first portion of the first sidewall of the SiGe layer 16
The Si layer 18 covers a first portion of the second sidewall of the SiGe layer 16
The dielectric feature 12 covers and physically contacts a second portion of the first sidewall of the SiGe layer 16
The dielectric feature 12 covers and physically contacts a second portion of the second sidewall of the SiGe layer 16
Allowable Subject Matter
Claims 1, 3-5, 28 and 39 are allowed.
Response to Arguments
The applicants argue:
None of the cited references discloses the fin structure configured as recited in the claims.  The claims, for example, recites that the fin length be at least five times greater than the fin width.  The prior art fails to teach these dimensions and fails to teach the dimensions to be result-effective variables. 

The examiner responds:
Although Rhee (see, e.g., fig. 1) shows that the fin length is greater than its width, he fails to specify that the length be at least five times the width.  He does, however, teach that the fin dimensions are variables of importance as they relate to the structural integrity of the fin as well as the strain (see, e.g., par. 0050).  In any event, differences in length and width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
The specific claimed relative length and width, absent any criticality, are only considered to be the “optimum” dimensions disclosed by Rhee that a person having ordinary skill in the art would have been able to determine using routine experimentation (see Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as a fin length that is greater than the width is used, as already suggested by Rhee.
Accordingly, since the applicants have not established the criticality (see paragraph 15 above) of the stated relative length and width, it would have been obvious to one of ordinary skill in the art to use these values in the fins of Rhee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        	
MDP/mdp